Citation Nr: 1716693	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  13-12 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides.

2.  Whether new and material evidence has been submitted to reopen the claim for service connection for hypertension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

 
ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel



INTRODUCTION

The Veteran served in the Army on active duty from January 1967 to January 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Hutchinson, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2017, the Veteran failed to appear, without explanation, for a Board hearing.  He was notified of the hearing by letter in January 2017.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2016).


FINDINGS OF FACT

1.  The Veteran served on active duty in the Republic of Vietnam during the relevant period.

2.  The Veteran does not have ischemic heart disease.

3.  In an unappealed rating decision issued in July 1989, service connection for hypertension was denied.

4.  The evidence received since the July 1989 rating decision is new to the record, but does not relate to an unestablished fact necessary to substantiate the claim for service connection for hypertension.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for ischemic heart disease have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The July 1989 rating decision denying the Veteran's claim of entitlement to service connection for hypertension is final.  38 U.S.C.A. §7105 (West 2014); 
38 C.F.R. §§3.104, 20.302, 20.1103 (2016).

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. §5108 (West 2014); 38 C.F.R. §3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to notify and assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  In March 2012, the RO mailed the Veteran a VCAA letter detailing the evidentiary requirements of service connection and new and material evidence claims, the evidence that the Veteran should send to VA, and VA's responsibilities to assist the Veteran, including for claims based on exposure to herbicides.  Furthermore, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. §5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374  (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317  (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)). 

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records, including private treatment records, have been secured.  The Veteran was also afforded a VA medical examination in May 2012.  The Board finds that the examination obtained is adequate.  The examination was performed by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the findings rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining relevant records and a VA examination, has been met.  38 C.F.R. 
§ 3.159(c)(4) (2016).

II.  Legal Criteria & Analysis

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection based on exposure to designated herbicide agents will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  The diseases are associated with herbicide exposure for purposes of the presumption include ischemic heart disease.  38 U.S.C.A. § 1116 (a)(2); 38 C.F.R. § 3.309.  For the presumption to apply, ischemic heart disease must become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  

A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain designated herbicide agents during such service, absent affirmative evidence to the contrary.  Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116 (f); 38 C.F.R. 
§ 3.307(a)(6)(iii).

In relevant part, 38 U.S.C.A. § 1154 (a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay testimony is competent to establish the presence of observable symptomatology).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81  (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he has ischemic heart disease.  Specifically, the Veteran contends that his claimed ischemic heart disease is the result of exposure to herbicides during his service in Vietnam.  See January 2012 Statement in Support of Claim.  

The Veteran's STRs indicate that he underwent an enlistment examination in October 1966.  See October 1966 VA Report of Medical Examination.  The examiner reported that the Veteran's heart was normal.  The Veteran stated that he did not have or ever had chest pain or high blood pressure.  Id.  The Veteran also denied having a history of high blood pressure in an in-service health questionnaire.  See December 1967 Dental Clinic Health Questionnaire.

In October 1969, the Veteran was involved in a car accident in which he struck his anterior chest against the steering wheel.  See October 1969 progress note.  An examination of the chest was negative.  

Subsequently, in his November 1969 separation examination, the Veteran reported pain or pressure in the chest.  See November 1969 VA Report of Medical History.  The examiner noted a contused chest related to the October 1969 car accident.  In addition, the examiner noted the presence of a heart murmur, though he indicated that his heart was normal.  The examiner also recorded the Veteran's blood pressure.  Initially, his blood pressure reading was 180/90.  The examiner then conducted two more blood pressure tests, which read as 130/80.  According to the examiner, the Veteran noted no history of hypertension.

The Veteran presented to VA in March 1970 with complaints of chest pain.  See March 1970 VA Report of Medical Examination for Disability Evaluation.  Accordingly, a chest examination was performed and found the heart to be within normal limits.  In addition, his blood pressure reading was 105/75.  The examiner diagnosed him with residuals of contusion of the chest; no hypertension was noted.  

In September 1988, the Veteran complained to his physician of twinges in the chest.  See September 1988 VA progress note.  In a subsequent visit, his physician recorded a blood pressure of 170/120 and assessed him with hypertension.  See October 1988 VA progress note. 

According to a May 1989 radiologic consultation report, a radiographic examination revealed no abnormality of the heart.  See May 1989 VA radiologic consultation report.  In June 1989, the Veteran was again diagnosed with hypertension.  See June 1989 VA Report of Medical Examination for Disability Evaluation.

Private treatment records indicate that, in April 2011, the Veteran presented to a private physician's office.  See April 2011 progress notes by Dr. B.M.  According to the private physician, the Veteran had an irregular heart rate and rhythm, but no heart murmur or gallop was noted.  The private physician assessed the Veteran with atrial fibrillation with shortness of breath and ruled out coronary artery disease.  The Veteran again visited the private physician in June 2011.  See June 2011 progress notes by Dr. B.M.  According to the physician, the Veteran was found to have significant left ventricular dysfunction on a stress test and on an echocardiogram.  The physician assessed him with atrial fibrillation with a controlled heart rate, hypertension, and mild left ventricular dysfunction.  The report for the echocardiogram noted, specifically, a normal left ventricular size, decreased left ventricular systolic function, and a diffuse wall motion abnormality.  See June 2011 private echo report.

Subsequently, in July 2011, the Veteran underwent chest x-rays with his private physician.  See July 2011 Diagnostic Radiology report by Dr. B.M.  The physician noted that the Veteran's cardiac silhouette was normal in size.

In November 2011, the Veteran saw a different private physician.  See November 2011 examination report by Dr. S.S.  The physician noted that the Veteran's heart rate was irregular.  The Veteran returned for a follow-up appointment in January 2012, and the physician again noted an irregular heart rate as well as atrial fibrillation.  See January 2012 examination report by Dr. S.S.

The Veteran filed a claim of service connection for ischemic heart disease in February 2012.  See February 2012 Statement in Support of Claim.  In a written statement, the Veteran contended that his heart disease was due to Agent Orange exposure while he served in Vietnam.  Id. 

Accordingly, in May 2012, the Veteran underwent a VA examination for ischemic heart disease.  See May 2012 VA Compensation and Pension Exam Report.  Based on a chest x-ray and an echocardiogram performed in May 2012, the examiner noted that there was evidence of cardiac hypertrophy or dilation.  However, the examiner found no evidence of induced myocardial ischemia.  The examiner also found that an electrocardiogram was nondiagnostic.  In addition, the examiner stated that the chest examination demonstrated borderline cardiomegaly without congestive heart failure or infiltrate.  The examiner concluded that the Veteran did not have ischemic heart disease or congestive heart failure.  

Upon review of the record, the Board finds, first, that the Veteran's service in the Republic of Vietnam during the relevant period under 38 C.F.R. § 3.307(a)(6)(iii) has been established.  Therefore, the presumption of herbicide exposure applies in this case.

Notwithstanding the Veteran's exposure to herbicides, the Board also finds that, based on the competent evidence of record, the Veteran does not have ischemic heart disease.  While there was a finding of a heart murmur, the Veteran's STRs do not include findings of ischemic heart disease.  Furthermore, the Veteran's reports in service of chest pain or pressure were attributed to an October 1969 car accident rather than a heart condition.  The post-service medical record entails various findings in regard to the Veteran's heart, including diagnoses of atrial fibrillation, irregular heart beat and rhythm, and mild left ventricular dysfunction.  However, a diagnosis for ischemic heart disease is absent in both VA and private treatment records. Moreover, the May 2012 VA examination specifically found that the Veteran did not have ischemic heart disease.  The VA examiner's report was supported with readings of contemporaneous imaging studies of the chest.

In contrast, the Veteran asserts that he was diagnosed with heart disease by his private physician.  See April 2013 VA Form 9.  The Board finds the Veteran competent to report a contemporaneous medical diagnosis.  See Jandreau, 492 F.3d at 1377.  However, the Veteran's private physician, Dr. B.M., specifically ruled out a diagnosis of coronary artery disease in an April 2011 office visit.  Similarly, treatment records from the Veteran's other private physician of record, Dr. S.S., do not include a diagnosis for a heart disease.  There is no evidence to doubt the credibility of the Veteran's VA and private physicians or of the VA examiner.  Therefore, considering that the medical record contradicts the Veteran's report of a diagnosis for heart disease, the Board finds that the most probative evidence of record establishes that the Veteran does not have ischemic heart disease.  As such, the criteria for entitlement to service connection for ischemic heart disease have not been met.  

In so finding, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary). Evidence must show that the Veteran currently has the disability for which benefits are being claimed. Here, however, as noted above, the evidence does not establish that the Veteran currently experiences ischemic heart disease. The Board notes that Congress has specifically limited service connection to instances where there is current disability that has resulted from disease or injury. See 38 U.S.C.A. § 1110. In the absence of a current disability, the analysis ends, and the claim for service connection for ischemic heart disease cannot be granted. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for ischemic heart disease, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

New and Material Evidence

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156 (a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. §3.156 (a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d at 1384; Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The United States Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156 (a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. §5108 requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. §3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

The Veteran contends that his claim of service connection for hypertension should be reopened. 

In January 1989, the Veteran filed a claim of service connection for hypertension.  At that time, the record consisted primarily of the Veteran's STRs, as well as post-service treatment records and a VA examination conducted in June 1989 showing a diagnosis of hypertension. The RO denied the claim on the ground that the Veteran's STRs did not include a diagnosis for hypertension.  See July 1989 Rating Decision.  The Veteran did not file a timely appeal.  Consequently, the decision became final.

Since the July 1989 rating decision, additional evidence has been received and associated with the claims file, as discussed at length above.  See April 2011 progress notes by Dr. B.M.; June 2011 progress notes by Dr. B.M.; June 2011 private echocardiogram report; July 2011 Diagnostic Radiology report by Dr. B.M; November 2011 examination report by Dr. S.S.; January 2012 examination report by Dr. S.S.; May 2012 VA Compensation and Pension Exam Report.  

Upon review of the record, the Board finds that new evidence has been received.  Nonetheless, the Board finds that the new evidence is not material because it does not relate to an unestablished fact necessary to substantiate the Veteran's claim for hypertension.  While the treatment records obtained since the July 1989 rating decision reiterate the diagnosis of hypertension, they do not indicate a link with the Veteran's service.  Since the evidence does not meet the definition of material evidence, it does not satisfy the low threshold for reopening a claim.  Therefore, the claim cannot be reopened.  See Shade, 24 Vet. App. at 117.

As noted above, the evidence previously of record did not establish that the Veteran's hypertension was in any way linked to his service. Evidence received since the July 1989 denial does not tend to prove the claim in a manner different from what was already shown in July 1989. In that connection, the Board acknowledges that the claim was initially denied because the Veteran's hypertension had not been etiologically linked to service. Here, no evidence of record has been submitted since the July 1989 denial that tends to show that the Veteran's hypertension began in or was otherwise caused by his service, and he has submitted no new evidence to support such a finding. Consequently, the Board finds that the new evidence differs from what was previously of record, but substantively shows the same thing. In other words, with respect to what is required to show a relationship between the Veteran's hypertension and his service, it is cumulative of what was previously known.

The Board thus concludes that the evidence received since the July 1989 rating decision concerning the petition to reopen the previously denied claim for service connection for hypertension is not new and material. As noted in 38 C.F.R. § 3.156(a), new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. In this case, the evidence added to the record since the prior denial does not provide any new evidence indicating that the Veteran's hypertension was brought about by service. Thus, none of the evidence raises a reasonable possibility of substantiating the claim.

Under the circumstances described above, the Board concludes that new and material evidence relating to the claim for entitlement to service connection for hypertension has not been received; hence, the requirements to reopen the claim have not been met, and the appeal must be denied. (As new and material evidence to reopen this finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable. See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides, is denied.

New and material evidence has not been received to reopen the claim of entitlement to service connection for hypertension, and the claim is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


